Citation Nr: 0740352	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-30 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.    

From that rating decision, the veteran also perfected appeals 
as to claims for service connection for a left shoulder 
condition, a knee condition, tinnitus, and hypertension.  
During the appeal, the RO granted service connection for 
these four disabilities.  Therefore, claims for these 
disabilities are no longer before the Board on appeal.

In the veteran's VA Form 9, he stated in part that he agreed 
"with the heart diagnosis" and that "only the heart 
condition has been resolved which gives me great relief."  
In the February 2007 supplemental statement of the case, the 
RO noted that these statements made it unclear whether the 
veteran wished to continue his appeal on this claim.  The RO 
requested the veteran to notify the RO on an enclosed form if 
he no longer wished to pursue the appeal.  The veteran did 
not subsequently notify the RO, thereby indicating that he 
wished to continue the appeal of his claim for service 
connection for a heart disorder.  


FINDING OF FACT

The current medical evidence does not show the presence of a 
heart condition. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a heart condition are not met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in January 
and June 2005, and in March and October 2006.  In those 
letters the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim on appeal for 
service connection.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, and other materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection

The veteran claims entitlement to service connection for a 
heart condition due to service.  Note that the RO has granted 
service connection for the cardiovascular disorder of 
hypertension.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records include the report of an 
electrocardiogram (ECG) in December 2001, which contains 
findings of sinus bradycardia with sinus arrhythmia, early 
repolarization, otherwise normal ECG.

Service medical records show that in October 2004 the veteran 
reported that with exercise, he had symptoms of palpitations, 
chest pain, shortness of breath, dizziness or lightheaded 
feeling, nausea but with no vomiting, and diaphoresis 
(sweating).  The veteran had elevated blood pressure, and the 
examiner noted that all past values were within normal 
limits.  The chest pain was located on the left side with 
some radiation to the left arm, and lasting 15 minutes.  The 
assessment at that time was chest pain, rule out cardiac 
etiology.  An ECG report at that time concluded with findings 
of normal sinus rhythm and early repolarization, normal ECG.

Post-service medical records consist of VA medical records 
including the report of a VA examination in March 2006.  
During that examination, the examiner reviewed the claims 
file.  The veteran reported complaints, including pertaining 
to a heart condition.  The veteran reported complaints of 
chest pain, left arm pain, and diaphoresis.  The examiner 
noted the inservice complaints in October 2004, essentially 
as discussed above.  Additionally, the veteran reported that 
the symptoms only happened with playing basketball, and he 
would recover after he stopped playing for five minutes.  He 
reported that he had not had any episodes of the symptoms 
since service; and that he had had no history of rheumatic 
heart disease, murmur, procedures, syncope, or 
lightheadedness at rest.   The veteran reported that he does 
some light running and weight lifting and tolerates that 
fine.  He reported that he had had no congestive heart 
failure.

The examiner reported that the veteran's estimated MET is 
about a 10 to a 12; and that the veteran can walk 40 minutes 
to one hour without provoking symptoms.  The veteran reported 
that he does some light jogging.   The veteran reported that 
his family history included a maternal grandfather and uncle 
with coronary disease.  

On examination, the veteran's pulse was 70; and blood 
pressure was 140/90, 148/94, and 145/80.  He reported no 
pain.  Heart rate was regular in rate and rhythm, without 
murmur.  After examination, the report includes a clinical 
impression of:

Tachycardia; "Heart condition": This is a 
notation.  Please note the veteran apparently had 
an episode of exercise-induced palpitations, 
tachycardia, and shortness of breath.  I am setting 
up a baseline electrocardiogram and a stress test.  
A diagnosis will be placed upon review of the 
tests.  The stress test indicates no acute findings 
at this time.  A stress test was ordered however, 
the veteran called and cancelled this appointment 
and did not reschedule the test at this time.

Based on the following, it appears that the examiner was 
referring to an ECG (rather than stress test) which 
"indicates no acute findings."  An associated report of 
electrocardiogram in March 2006 contains findings of sinus 
bradycardia otherwise normal ECG.  A VA consultation sheet 
dated in March 2006 shows that the veteran was scheduled for 
a stress test but called and cancelled, and stated that he 
did not wish to be rescheduled.  That report contains a 
provisional diagnosis of exertional chest pain.

Careful review of the medical records on file shows no 
competent medical evidence of the presence of any heart 
disorder, other than the already service-connected 
hypertension.  The only diagnosis potentially referable to 
the claimed heart disorder is the provisional diagnosis of 
exertional chest pain.  Note, however, that pain is not a 
disability for VA purposes, and thus service connection may 
not be granted for pain alone.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  

The recorded ECG findings of bradycardia and tachycardia do 
not constitute a diagnosis of a heart disorder, but rather, 
merely a finding of either slowness of the heartbeat, as 
evidenced by slowing of the pulse rate to less than 60 beats 
per minute (bradycardia); or excessive rapidity in the action 
of the heart, usually applied to a heart rate above 100 beats 
per minute in an adult (tachycardia).  See Dorland's 
Illustrated Medical Dictionary 246, 1850 (30th ed. 2003).

In summary, review of the claims file shows no competent 
medical evidence of any current heart disorder.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder on appeal here.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, based on the 
foregoing, service connection for a heart disorder is not 
warranted.

While the veteran believes that he has the claimed heart 
disorder that is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a heart condition is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


